                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERT UPTON,

             Plaintiff,

v.                                                                   CV No. 19-482 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration

             Defendant

         ORDER GRANTING PLAINTIFF’S STIPULATED MOTION FOR AN
             EXTENSION OF TIME TO FILE MOTION TO REMAND

      THIS MATTER is before the Court on Plaintiff Robert Upton’s Unopposed Motion

for an Extension of Time to File Motion to Reverse and/or Remand (the “Motion”),

(Doc.16), filed October 21, 2019. The Court, having reviewed the Motion and noting it is

unopposed, finds the Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff shall have until November 21, 2019,

to file his Motion to Reverse and/or Remand; Defendant shall have until January 20,

2020, to file a Response; and Plaintiff may file his Reply no later than February 6, 2020.

      IT IS SO ORDERED.



                                  ______________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
